Exhibit 99.8 CONSENT OF INDEPENDENT REGISTERED CHARTERED ACCOUNTANTS We consent to the use of our reports dated March 17, 2008 relating to the consolidated financial statements of Baytex Energy Trust (which report expresses an unqualified opinion and includes a separate report titled Comments by Independent Registered Chartered Accountants on Canada – United States of America Reporting Difference referring to changes in accounting principles) and the effectiveness of Baytex Energy Trust’s internal control over financial reporting appearing in this Annual Report on Form 40-F of Baytex Energy Trust for the year ended December 31, 2007. (signed) "Deloitte & Touche LLP" Independent Registered Chartered Accountants Calgary, Canada March 17, 2008
